Citation Nr: 0639276	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-26 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disability other than PTSD.

3.  Entitlement to service connection for a skin condition.

4.  Entitlement to service connection for an undiagnosed 
illness manifested by neurological impairment and joint pain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
September 1992.  Service in Southwest Asia during the Persian 
Gulf War is indicated by the evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas (the RO).

Procedural history

In December 2003, the RO received the veteran's claim of 
entitlement to service connection for PTSD, an acquired 
psychiatric disability (claimed as depression), a skin 
condition, and what was termed a generic "undiagnosed 
illness."  The August 2004 rating decision denied these 
claims, and the veteran appealed.

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge at a June 2006 video conference hearing.  
A transcript of this hearing has been associated with the 
veteran's VA claims folder.  The veteran submitted additional 
medical evidence directly to the Board at the hearing.  He 
has waived review of this evidence by the RO.  See 38 C.F.R. 
§ 20.1304 (2006).


Issue not on appeal 

The veteran was also denied service connection for "memory 
loss" in a January 2005 rating decision.  A notice of 
disagreement was received regarding this issue in July 2005 
and a statement of the case (SOC) was issued in October 2005.  
To the Board's knowledge, the veteran has not filed or 
submitted a substantive appeal with regard to this issue and 
the matter is therefore not currently before the Board.  
See 38 C.F.R. §§ 20.202, 20.302 (2006); see also Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

While the matter of memory loss is not on appeal as a "stand 
alone" issue, this alleged symptom may play a part in other 
issues which are on appeal, namely service connection for an 
acquired psychiatric disability, and service connection for 
an undiagnosed illness manifested by neurological impairment.  
The Board will accordingly evaluate the veteran's complaints 
of memory loss as they pertain to the service connection 
issues on appeal, without considering service connection for 
memory loss as a separate and distinct issue on appeal.

Clarification of issues on appeal - undiagnosed illness

Throughout the course of his appeal, the veteran has been 
rather vague concerning the exact nature of his alleged 
undiagnosed illness.  Only recently has he pointed to 
specific symptoms or identified any particular bodily system 
afflicted.  Indeed, at the time the May 2005 SOC was issued, 
such information had yet to be provided.  Following the 
issuance of this SOC, however, the veteran indicated that 
joint pain and irritable bowel syndrome were the chief 
"symptoms" associated with his undiagnosed illness.  At his 
June 2006 hearing, additional symptoms/disabilities were 
added including miscellaneous neurological impairment, 
gastroesophageal reflux disease (GERD), and hypertension.  

The Board notes, however, that most of the "symptoms" 
identified by the veteran, with the exception of joint pain 
and general neurological impairment, are not really symptoms 
at all, but are instead diagnosed diseases.  [The medical 
record includes diagnoses of, inter alia, GERD, gastritis, 
and hypertension.]  As such, these disabilities do not 
properly fall under the issue on appeal, which includes only 
undiagnosed illnesses.  To the extent that the veteran seeks 
service connection for GERD, gastritis, or hypertension, he 
should file a claim for such with the RO.  

The veteran's complaints of joint pain and general 
neurological impairment, however, represent true symptoms (as 
opposed to diagnosed diseases) which have yet to be 
associated with a diagnosed disease.  These symptoms, and the 
matter of service connection therefor, accordingly fall under 
the general heading of undiagnosed illness and will be the 
subject of the Board's remand below.

The issue of entitlement to service connection for an 
undiagnosed illness manifested by neurological impairment and 
joint pain is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During his military service, the veteran did not engage 
in combat with an enemy.  

2.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.

3.  A preponderance of the medical and other evidence of 
record does not demonstrate that the veteran's current 
acquired psychiatric disabilities are related to his military 
service.

4.  A preponderance of the medical and other evidence of 
record does not demonstrate that the veteran's current skin 
condition is related to his military service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred as a result of the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).

2.  An acquired psychiatric disability, other than PTSD, was 
neither incurred in nor aggravated by the veteran's military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

3.  A skin disorder was neither incurred in nor aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for an acquired 
psychiatric disability, to include PTSD, and a skin 
condition.  He essentially contends that each of these 
disabilities had their onset during his period of active duty 
or that such are related to his Gulf War service.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that a letter was 
sent to the veteran in May 2004 which was specifically 
intended to address the requirements of the VCAA.  The May 
2004 letter from the RO specifically notified the veteran 
that to support a claim for service connection, the evidence 
must show "an injury in military service or a disease that 
began in or was made worse during military service, or that 
there was an event in service which caused injury or 
disease;" a "current physical or mental disability;" and a 
"relationship between your current disability and an injury, 
disease, or event in military service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the May 2004 
VCAA letter, the veteran was informed that VA was responsible 
for obtaining "[r]elevant records held by any Federal 
Agency" including "medical records from the military, from 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal Agency" including records from "State 
or local governments, private doctors and hospitals, or 
current or former employers."  This letter also notified the 
veteran that VA would assist him "by providing a medical 
examination or getting a medical opinion if we decide it's 
necessary to make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The May 2004 letter notified the veteran that he "must give 
us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the May 2004 letter instructed the veteran to 
"[s]end us any medical reports you have.  If you want us to 
obtain them for you, please complete and return the enclosed 
VA Form 21-4142, Authorization and Consent to Release 
Information, to authorize release of information from any 
doctors and/or hospitals concerning any treatment you 
received."  With respect to VA medical records, the May 2004 
letter advised the veteran that if "you have received 
treatment at a [VA] facility, furnish the date(s) and 
place(s) . . . [w]e will obtain the reports."  More 
importantly, the May 2004 letter instructed the veteran to 
complete and return an attached PTSD questionnaire, which was 
designed to illicit detailed information regarding his 
claimed stressors.

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The May 2004 letter included notice that "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  
Moreover, a review of the record reveals that the veteran was 
provided notice of the VCAA prior to the initial adjudication 
of his claims (by the August 2004 rating decision).  
Therefore, there is no prejudice to the veteran in proceeding 
to consider these claims on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's (and the 
Board's) denial of service connection for an acquired 
psychiatric disability, PTSD, and a skin condition.  In other 
words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
are not, and cannot be, assigned in the absence of service 
connection.  The veteran's claims of entitlement to service 
connection were denied based on element (3), the relationship 
between his current disabilities and period of service.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical and personnel 
records, extensive VA treatment records, records from the 
Monticello Medical Clinic, and a July 2004 statement from the 
veteran's mother, R.P.  The veteran and his representative 
have not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a June 2006 video 
conference hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent Law and Regulations

The following law and regulations apply generally to each 
matter on appeal.  Additional regulations will be set forth 
in the Board's discussion of specific issues.

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
psychoses, when manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2006).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

The veteran seeks service connection for PTSD.  He attributes 
such disability to traumatic events he witnessed while 
service in Southwest Asia during the Persian Gulf War.  

[The Board will discuss the matter of service connection for 
PTSD and service connection for other acquired psychiatric 
disabilities separately, as the requirements for each draw on 
different regulations and necessitate distinct factual 
inquiry.  Compare 38 C.F.R. §§ 3.303 and 3.309 with 38 C.F.R. 
§ 3.304(f) (2006).]

Pertinent Law and Regulations

Specific criteria to establish service connection for PTSD

According to VA regulations, service connection for PTSD 
requires that three elements be present: (1) medical evidence 
diagnosing PTSD; (2) combat status or credible supporting 
evidence that the claimed in-service stressors actually 
occurred; and (3) a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressors.  See 38 C.F.R. § 3.304(f) (2006); see also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2006).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen, 
10 Vet. App. at 142 (1997).

Analysis

As noted above, service connection for PTSD requires that 
three elements be met: (1) medical evidence diagnosing PTSD; 
(2) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2006).

In the instant case, the veteran has multiple PTSD diagnoses, 
each of which relates his current symptomatology to various 
stressful events in service.  Therefore, elements (1) and (3) 
of 38 C.F.R. § 3.304(f) have been met.  The crucial element 
in this case is element (2), relating to in-service 
stressors.  

The Board notes at the outset that the veteran did not 
receive any decorations or awards indicative of combat 
status, and his service personnel and medical records are 
negative for any indication of combat status or combat 
injuries.  Although the veteran served as a cannon crewmember 
during service, such specialty does not necessarily indicate 
his actual participation in combat.  

The Board accordingly finds that combat status has not been 
demonstrated in this case.  Since combat status has not been 
demonstrated, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressors.  
See Moreau, supra.  Therefore, to substantiate the claim, the 
record must contain service records or other credible 
evidence which supports and does not contradict the veteran's 
testimony.  

The Board observes at this juncture that the veteran has been 
less than specific concerning his alleged stressors.  In his 
PTSD questionnaire, the veteran reported seeing bombed out 
vehicles and dead bodies, having to pass through mine fields 
and unexploded bombs, and having to process Iraqi prisoners 
of war.  The veteran did not, however, provide any 
information which would enable VA or the Board to verify 
these events.  He failed to provide the names of anyone 
killed or wounded, the exact location of the mine fields or 
unexploded ordinance (he observed that such was in Kuwait but 
provided no additional detail), the names of (or statements 
from) any other soldiers involved, or an approximate date 
range during which such events may have occurred.  Without 
such information, corroboration of the veteran's stressors 
through the United States Army and Joint Services Records 
Research Center (JSRRC) would be an impossibility.

The Board also notes that the type of stressors the veteran 
has identified, such as passing through mine fields and 
viewing dead bodies, are extremely difficult to corroborate.  
While unit records typically record the specifics of combat 
action (such as details surrounding rocket or mortar attacks 
and reports of casualties), events experienced by individual 
soldiers such as passing through mines fields and seeing dead 
bodies are less likely to be archived in unit histories or 
other military records.  In any event, given the lack of 
detail provided by the veteran, any records search for 
corroborate evidence would represent an exercise in futility.

The veteran also contends that his general presence in Saudi 
Arabia and Kuwait during the Gulf War was stressful in itself 
and that this alone led to PTSD.  While the Board has no 
doubt that service in Southwest Asia during the Gulf War was 
particularly stressful, Gulf War service by itself does not 
constitute a valid stressor.  As indicated in the law and 
regulations section above, section 1154 requires that the 
veteran have actually participated in combat with the enemy, 
meaning participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99 (October 18, 1999).  While the veteran may have 
perceived danger simply by being in the Gulf region, he did 
not report that such resulted in his actually being fired 
upon or his position otherwise coming under attack.  The 
veteran's presence in Saudi Arabia or Kuwait during the Gulf 
War is therefore not necessarily indicative of his 
participation in combat.  In any event, as with the other 
reports of in-service stressors, the veteran's vague and 
overly ambiguous detail concerning events during such service 
would render any attempt at verification an exercise in 
futility.

In short, the evidence of record does not corroborate the 
veteran's account of the indicated stressors.  Because the 
veteran has provided only vague accounts of his alleged 
stressors, such cannot be independently verified as required 
by 38 C.F.R. § 3.304(f).  See generally Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) [VA's duty to assist a veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.]; see also 38 U.S.C.A. 
§ 5107(a) [it is the claimant's responsibility to support a 
claim for VA benefits].  Given the nature of the veteran's 
stressors, verification would be extremely difficult in any 
event.  

Accordingly, element (2) of 38 C.F.R. § 3.304(f) has not been 
met, and the veteran's PTSD claim fails on that basis.  

2.  Entitlement to service connection for an acquired 
psychiatric disability other than PTSD.

3.  Entitlement to service connection for a skin condition.

Because the resolution of the veteran's service connection 
claims for an acquired psychiatric disability (other than 
PTSD) and a skin condition turn on identical provisions of 
law and a similar factual background, the Board will address 
both issues in common discussion.

As an initial matter, the Board notes that the veteran is not 
attributing his claimed psychiatric and skin disabilities to 
an undiagnosed illness stemming from his Gulf War service.  
In any event, as will be discussed in greater detail below, 
his psychiatric and skin symptomatology has been attributed 
to diagnosed disabilities, namely depression, PTSD, and 
eczema.  The provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317 as they relate to undiagnosed illness are accordingly 
inapplicable to the psychiatric and skin service-connection 
claims on appeal.  

Analysis

As noted above, service connection requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between 
(1) and (2).  See Hickson, supra.

The veteran has been diagnosed with, inter alia, a depressive 
disorder and eczema.  The first Hickson element has therefore 
been satisfied with respect to each claim.

The crucial Hickson element in the instant case is the second 
one, that of in-service incurrence of injury or disease.  The 
veteran's service medical records, however, are pertinently 
negative for complaint, treatment, or diagnosis of a 
psychiatric or skin condition of any kind.  The medical 
record indicates that the veteran was initially treated for 
psychiatric and skin disabilities (diagnosed as depression 
and eczema) in 2004, well over a decade following separation 
from active duty.

The only evidence in the claims file suggesting that the 
veteran's psychiatric or skin conditions had their onset 
during his period of active duty are the veteran's own 
statements and those of his mother, R.P. [The veteran's 
mother submitted a statement in July 2004 to the effect that 
the veteran had marked memory decline following service].  It 
is now well settled, however, that lay persons without 
medical training, such as the veteran and his mother, are not 
qualified to render medical opinions regarding matters such 
as the diagnosis, onset, and etiology of disease.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also 38 C.F.R. § 3.159 (2006) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Although the veteran 
and his family members are free to offer their lay 
observation of symptoms, their statements do not represent 
competent medical evidence and are accordingly lacking in 
probative value.

In short, the second Hickson element has not been met and the 
veteran's service connection claims for an acquired 
psychiatric disability (other than PTSD) and a skin condition 
fail on that basis.

For the sake of completeness, the Board will address the 
remaining Hickson element.  

The record also contains no medical opinion which would serve 
to connect a current psychiatric or skin condition to the 
veteran's period of active duty.  In the absence of any 
evidence of an in-service psychiatric or skin condition, such 
opinion would be a manifest impossibility.  As explained 
above, to the extent that the veteran and his mother contend 
such relationship exists, their statements do not represent 
competent medical evidence and are lacking in probative 
value.  See Espiritu, supra.  The final Hickson element has 
therefore also not been satisfied.

Because Hickson elements (2) and (3) have not been met, 
service connection for psychiatric and skin disabilities is 
not warranted.  The benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disability 
other than PTSD is denied.

Service connection for a skin condition is denied.


REMAND

4.  Entitlement to service connection for an undiagnosed 
illness manifested by neurological impairment and joint pain.

The veteran also seeks service connection for an undiagnosed 
illness manifested by neurological impairment and joint pain.  
Before the Board can adjudicate this claim, however, 
additional development is in order.

Reason for remand

Medical opinion

At his June 2006 hearing, the veteran voiced complaints of 
pain in various joints including the neck, shoulders, elbows, 
and knees.  VA treatment records note similar complaints, yet 
fail to provide a definitive diagnosis.  Moreover, although 
VA treatment records include a diagnosis of degenerative 
joint disease, the exact joints involved are not identified 
and the issue of whether the veteran's musculoskeletal 
symptoms were the result of an undiagnosed illness is not 
addressed.  

The veteran's service medical records also include the report 
of a June 1991 examination which notes the presence of 
degenerative joint disease (DJD) in the upper extremities.  
Again, the exact joints involved are not identified.  
[The veteran's 1992 separation examination, however, fails to 
note the presence of any musculoskeletal disability.]  The 
existing medical record also includes no medical opinion 
addressing the potential relationship between any current 
joint pain and this important in-service finding.  As such, a 
VA examination is required.

The Board also notes that the current medical record does not 
adequately address the veteran's complaints of neurological 
impairment (such as memory loss or other cognitive decline).  
Although January 2004 outpatient treatment notes indicated 
that the veteran's memory was borderline normal and further 
identified the presence of dyslexia and dyspraxia, there is 
no opinion of record addressing the relationship between the 
veteran's memory loss and other potential cognitive decline 
and his military service (to include an undiagnosed illness 
relating to his service in the Gulf).  The claim should 
therefore also be remanded so that an examination addressing 
this issue can be obtained.

Accordingly, for the reasons stated above, this issue is 
REMANDED to the Veterans Benefits Administration (VBA) for 
the following actions:

1.  VBA should schedule the veteran for 
an examination to determine the nature 
and etiology of his joint pain.  The 
claims folder should be made available to 
and reviewed by the examiner conjunction 
with the examination.  If the examiner 
determines that a specific disease entity 
is present to account for the veteran's 
joint pain, the examiner should identify 
the same and express an opinion as to 
whether such is related to any incident 
of the veteran's military service, 
including his in-service diagnosis of 
degenerative joint disease of the upper 
extremities.  

If any disability identified is found to 
be unrelated to the veteran's period of 
service, or if the veteran's joint pain 
is found to be unrelated to a diagnosed 
disease entity, the examiner should 
express an opinion as to whether such is 
the product of an undiagnosed illness.  
A report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.

2.  VBA should also schedule the veteran 
for an examination by a neuropsychologist 
or other qualified medical professional 
to determine the nature and etiology of 
the veteran's alleged neurological 
impairment (including memory loss and 
cognitive decline).  The claims folder 
should be made available to and reviewed 
by the examiner in conjunction with the 
examination.  If the examiner determines 
that a specific disease entity is present 
to account for such symptoms, the 
examiner should identify the same and 
express an opinion as to whether such is 
related to any incident of the veteran's 
military service.  

If any disability identified is found to 
be unrelated to the veteran's period of 
service, or if the veteran's alleged 
neurological impairment is found to be 
unrelated to a diagnosed disease entity, 
the examiner should express an opinion as 
to whether such is the product of an 
undiagnosed illness.  A report of the 
examination should be prepared and 
associated with the veteran's VA claims 
folder.

3.  Thereafter, and after completing any 
additional development indicated, VBA 
should readjudicate the remaining issue 
on appeal.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted.  No action is 
required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


